                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


IDC FINANCIAL PUBLISHING, INC.,

                 Plaintiff,

     v.                                        Case No. 15-cv-1085-pp

BONDDESK GROUP, LLC, TRADEWEB
MARKETS LLC D/B/A TRADEWEB
DIRECT, FIDELITY BROKERAGE
SERVICES LLC, and NATIONAL
FINANCIAL SERVICES LLC,,

                 Defendants.


      ORDER GRANTING DEFENDANT BONDDESK GROUP’S MOTION
                TO FILE UNDER SEAL (DKT. NO. 84)


     On August 20, 2018, defendant BondDesk Group filed this Motion to File

Under Seal Certain Exhibits, Statement of Material Facts, and Memorandum of

Law. Dkt. No. 84. The court FINDS that good cause exists to restrict the

proposed documents to case participants and GRANTS the motion. The

court ORDERS that the clerk’s office shall restrict the following

documents to case participants and the court:

     (1)   BondDesk’s Memorandum of Law in Support of its Motion to Strike
           the Johannes Damages Report and for Summary Judgment (Dkt.
           No. 86);

     (2)   BondDesk’s Statement of Proposed Material Facts in Support of its
           Motion to Strike the Johannes Damages Report and for Summary
           Judgment (Dkt. No. 88); and




                                     1
(3)   Exhibits A-C (Dkt. Nos. 92-1 through 92-3), G-O (Dkt. Nos. 92-7
      through 92-15), Q-Z (Dkt. Nos. 92-17 through 92-26), AA-ZZ (Dkt.
      Nos. 92-27 through 92-52), AAA-MMM (Dkt. Nos. 92-52 through
      92-65), OOO (Dkt. No. 92-68), RRR-UUU (Dkt. Nos. 92-72 through
      92-75), WWW (Dkt. No. 72-77), and XXX (Dkt. No. 72-78) attached
      to the Declaration of Peter L. Simmons.

Dated in Milwaukee, Wisconsin this 13th day of March, 2019.

                             BY THE COURT:


                             _____________________________________
                             HON. PAMELA PEPPER
                             United States District Judge




                               2
